DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 14, 2022 has been entered.  Claims 1-3, 7-14, 16-18, 21 and 20 remain pending in the application.  Claims 10-14 and 16 remain withdrawn from consideration.  The previous objections to claims 1-9 are withdrawn in light of applicant's amendment to claim 1 and 4. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mitsuhiro Haraguchi on July 1, 2022. The application has been amended as follows: 
In claim 1 line 21, claim 17 line 30, and claims 21 and 22 line 3, “protrusion” was changed to --protruding--.
Claims 10-14 and 16 were rejoined.
In claim 17 line 5, “another” was changed to --an other--.
In claim 17 line 19-20, “the case” was changed to --the second case--.
In claim 18 lines 5-6, “the case” was changed to --the first case--.
In claim 18 line 10, “of the flow” was changed to --for the flow in the flow--.
Election/Restrictions
Generic claims 1, 17 and 18 are allowable. The restriction requirement among species A-F, as set forth in the Office action mailed on January 12, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10-14 and 16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3, 7-14, 16-18, 21 and 22 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 7-14, 16 and 21, the prior art does not teach a hydraulic cylinder device comprising all the limitations of claim 1, but more specifically comprising the support member that is being disposed to close a second opening portion on the exterior side to support the other end portion of the elastic member, the support member having a through hole that serves as a throttle for the flow in the flow channel from the one chamber of the chambers toward the exterior, wherein a sectional area of a flow channel in the through hole is smaller than a sectional area of the one opening portion such that the through hole functions as the throttle, and the support member has a surface contacting a mounted member on which the hydraulic cylinder device is mounted, and a protruding portion that protrudes toward the exterior side in an axial direction from the surface.
With respect to claims 17, 18 and 22, the prior art does not teach a hydraulic cylinder device comprising all the limitations of claim 17, but more specifically comprising the second elastic member having one end portion supported by the second movable member, the second support member being disposed to close an opening portion on the exterior side in the second case to support the other end portion of the second elastic member, the second support member having a through hole that serves as a throttle of the flow channel from the one chamber of the chambers toward the exterior, a sectional area of a flow channel in the through hole is smaller than a sectional area of the one opening portion such that the through hole functions as the throttle, and the second support member has a surface contacting a mounted member on which the hydraulic cylinder device is mounted, and a protruding portion that protrudes toward the exterior side in an axial direction from the surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746